                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                      NO. 2:08-CR-3-FL



   UNITED STATES OF AMERICA                                          ORDER

       v.

   JOSEPH HALL


       On motion of the Defendant, Joseph Hall, and for good cause shown, it is hereby

ORDERED that [DE-84] be sealed until further notice by this Court.

       IT IS SO ORDERED.
             30th day of May, 2019.
       This _____




                                    _____________________________________________
                                    LOUISE W. FLANAGAN
                                    United States District Judge
